        Case 1:19-cv-08674-KPF Document 52 Filed 08/03/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSE MAURICIO REYES,

                           Petitioner,

                          -v.-

JAMES MCHENRY, as Director, Executive Office for
Immigration Review; GARRY D. MALPHRUS, as
Member, Board of Immigration Appeals, Executive
Office for Immigration Review; EDWARD F. KELLY,             19 Civ. 8674 (KPF)
as Member, Board of Immigration Appeals, Executive
                                                                  ORDER
Office for Immigration Review; HUGH G. MULLANE,
as Member, Board of Immigration Appeals, Executive
Office for Immigration Review; WILLIAM P. BARR,
as Attorney General, U.S. Department of Justice;
and THOMAS DECKER, as Field Office Director,
New York City Field Office, U.S. Immigration &
Customs Enforcement,

                           Respondents.

KATHERINE POLK FAILLA, District Judge:

      Petitioner Jose Mauricio Reyes filed his petition for writs of prohibition

and mandamus on September 18, 2019, alleging that the Board of Immigration

Appeals (the “BIA”) violated the Administrative Procedure Act (the “APA”) and

the Due Process Clause of the Fifth Amendment to the U.S. Constitution when

it vacated an Immigration Judge’s bond decision. (Dkt. #1, 3). On

February 21, 2020, Petitioner moved for extra-record discovery on both his

APA and due process claims. (Dkt. #46). Two weeks later, on March 11, 2020,

the Government filed the certified administrative record (Dkt. #47), and shortly

thereafter filed its opposition to Petitioner’s motion for discovery (Dkt. #48).

By Order dated March 30, 2020, the Court requested supplemental
        Case 1:19-cv-08674-KPF Document 52 Filed 08/03/20 Page 2 of 4




information from the parties (Dkt. #49), and on April 10, 2020, Respondents

advised the Court that the “BIA did not consider, directly or indirectly, any

policies, practice documents, guidelines, directives, or metrics” beyond the

materials in the administrative record in sustaining the Government’s appeal of

the Immigration Judge’s bail decision. (Dkt. #50). In response to these

representations, Petitioner withdrew his request for discovery as it pertained to

his APA claim. (Dkt. #51). Before the Court is Petitioner’s motion for discovery

as to his due process claim.

      Having reviewed the parties’ submissions and supplemental

submissions, the Court DENIES Petitioner’s motion for discovery. Because

Petitioner has withdrawn his motion for discovery on the APA claim, the Court

will focus on Petitioner’s due process claim. Petitioner argues that

Respondents violated his due process rights by “holding Mr. Reyes to be a

danger based on de novo factual findings, applying incorrect legal standards,

and unambiguously mischaracterizing the factual record” (Dkt. #3 (Pet. ¶ 73)),

and by “relying on a charge listed in the certificate of disposition as if it

occurred” (id. at ¶ 74). These claims are coextensive with the APA and focused

legal errors made by the BIA, for which extra record discovery is improper.

See, e.g., J.L. v. Cissna, No. 18 Civ. 4914 (NC), 2019 WL 2224851, at *1 (N.D.

Cal. Mar. 8, 2019) (denying extra-record discovery because due process claims

challenging the agency’s application of governing regulations and a change in

agency practice “substantially overlap[] with Plaintiffs’ APA claims”).




                                          2
        Case 1:19-cv-08674-KPF Document 52 Filed 08/03/20 Page 3 of 4




      For the same reason, the cases cited by Petitioner in his submissions do

not compel discovery. Those cases address situations in which the proponents

of extra-record discovery plead and offer some evidence of constitutional

violations distinct from the alleged APA violations. See, e.g., Vidal v. Duke,

No. 16 Civ. 4756 (NGG) (JO), 2017 WL 8773110, at *2 (E.D.N.Y. Oct. 17, 2017)

(allowing extra-record discovery because due process claims “challenge[d]

agency actions other than the decision to end the DACA program,” such as the

failure to give individualized notice to DACA recipients and a change in policy

to use DACA applications for immigration enforcement); Grill v. Quinn, No. 10

Civ. 757 (GEB) (GGH), 2012 WL 174873, at *3 (E.D. Cal. Jan. 10, 2012)

(allowing extra-record discovery on due process claim alleging bias on behalf of

the decision-maker, distinct from APA claim about denial and revocation of

construction permit); see also New York v. U.S. Dep’t of Commerce, 345 F.

Supp. 3d 444, 452 & n.9 (S.D.N.Y. 2018) (authorizing extra-record discovery

after finding that plaintiffs successfully alleged that defendants “acted with a

racially discriminatory intent or purpose,” but cautioning that plaintiffs cannot

“evade the APA record rule merely by bringing a constitutional claim”). Here,

by contrast, Petitioner’s due process claim boils down to an allegation that the

BIA committed legal errors in reviewing the administrative record. There is no

allegation in the Petition that the BIA was motivated by animus or bias, nor

that the record was improperly shaped by policies or guidance beyond

materials in the administrative record. In fact, Petitioner has accepted

Respondents' representation that the BIA considered no “‘policies, practice

                                        3
        Case 1:19-cv-08674-KPF Document 52 Filed 08/03/20 Page 4 of 4


documents, guidelines, directives, or metrics” beyond the administrative

record. (Dkt. #51). As pleaded, Petitioner’s due process claim rises and falls

on whether the BIA applied the proper legal standards to the administrative

record. Therefore, the Court DENIES Petitioner’s motion for discovery. The

Clerk of Court is directed to terminate the motion at docket entry 46.
      SO ORDERED.

Dated: August 3, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                       4
